Appeal from an order of Supreme Court, Albany County, which granted respondent’s motion for summary judgment against the appellant in the amount of $11,191.48, and from the judgment entered thereon. The action seeks to recover moneys paid to the appellant under a Public Assistance Intern Scholarship contract which granted tuition and subsistence allowances to him while he obtained a graduate degree in social work at Columbia University. In consideration of this financial help, appellant agreed to accept an internship in a supervisory position assigned to him by the State Department of Social Welfare after graduation. Two contracts, dated July 8, 1965 and August 30, 1966, provided that if appellant failed or refused to accept such employment by withdrawing from the assigned internship duties before performance, he agreed to refund the amount expended by the State for his college costs and subsistence. Just before completion of two years graduate work, appellant was assigned by respondent to a supervisory internship at an annual salary of $6,124. He refused to accept on the grounds that the salary was less than he could obtain by working in New York City and less than he was willing to accept. He offered to refund the grant money. It is his contention that under the contract the supervisory internship could be waived if the student demonstrated prior comparable experience and that the failure of the respondent to waive it in his ease constitutes bad faith. He offers no evidence of prior supervisory experience justifying a waiver. The terms of the contract are clear, as is appellant’s default. Order and judgment affirmed, without costs. Reynolds, J. P., Staley, Jr., Cooke, Sweeney and Simons, JJ., concur.